Defendant in error recovered a judgment for personal injuries against the plaintiff in error in the sum of six thousand dollars. The declaration was in four counts and was grounded on negligence of the defendant in permitting the door of its waiting room to close against her with great violence as she was passing through it to board a taxi, knocking her to the pavement, severely and permanently injuring her knee, and causing other injuries from which she suffered severely and was required to spend large sums for doctors' and hospital bills.
This is the second appearance of this case here. See Florida Motor Lines, Inc., v. Bradley, 121 Fla. 591, 164 So. 360, where it was reversed because of an erroneous charge given by the court. On this writ of error, seven questions are argued but the main reliance for reversal is predicated on the admission of alleged improper evidence.
The record has been examined in the light of each and every question raised but the court has reached the conclusion that while the trial was not in all respects regular, no reversible error was shown to have been committed. We are impressed, however, that the judgment was excessive. It will be affirmed on the entry of a remittitur in the sum of $2,000. Otherwise it will be reversed for a new trial.
Affirmed with remittitur.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
  BROWN and DAVIS, J.J., concur in the opinion and judgment. *Page 394